                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

MARK FLORA                 §                   CIVIL ACTION NO.: 4:19-CV-02328
                           §
V.                         §                   JURY REQUESTED
                           §
TRANSOCEAN DRILLING (USA), §
INC., ET AL.               §

                     ANSWER OF LLOG EXPLORATION
                   OFFSHORE, L.L.C. WITH JURY DEMAND

          NOW INTO COURT, through undersigned counsel, comes LLOG

EXPLORATION OFFSHORE, L.L.C., erroneously named in Plaintiff’s First

Amended Complaint as LLOG Holdings LLC (hereafter sometimes referred to as

“LLOG” or “Defendant”) for answer to the First Amended Complaint of Plaintiff,

Mark Flora (hereafter “Plaintiff’s Amended Complaint”), respectfully asserts the

following:

                               I.    GENERAL DENIAL

          1.   Venue is improper or alternatively represents an inconvenient forum.

FRCP 12(b)(3).

          2.   Plaintiff fails to state a claim upon which relief may be granted. FRCP

12(b)(6).




{L0549769.1}                               1
          3.   Subject to the foregoing and without waiving the same, Defendants

deny each and every allegation of Plaintiff’s Complaint, except those which are

admitted or modified below.

                                 II.   ANSWER
          4.   The allegations of Paragraph I(1) of Plaintiff’s Amended Complaint
set forth conclusions of law that require no response, though should a response be
deemed necessary, denied.

          5.   The allegations of Paragraph I(2) of Plaintiff’s Amended Complaint

set forth conclusions of law that require no response, though should a response be

deemed necessary, denied. Further, pursuant to 28 U.S.C. 1404, Defendant further

denies that this Court is a convenient forum for this action.

          6.   The allegations of Paragraph II(1) of Plaintiff’s Amended Complaint

are denied for lack of knowledge or information sufficient to justify a belief

therein.

          7.   The allegations of Paragraph II(2) of Plaintiff’s Amended Complaint

are denied for lack of knowledge or information sufficient to justify a belief

therein.

          8.   The allegations of Paragraph II(3) of Plaintiff’s Amended Complaint

are denied for lack of knowledge or information sufficient to justify a belief

therein.




{L0549769.1}                              2
          9.    The allegations of Paragraph II(4) of Plaintiff’s Amended Complaint

are denied for lack of knowledge or information sufficient to justify a belief

therein.

          10.   The allegations of Paragraph II(5) of Plaintiff’s Amended Complaint

are denied for lack of knowledge or information sufficient to justify a belief

therein.

          11.   The allegations of Paragraph II(6) of Plaintiff’s Amended Complaint

are denied for lack of knowledge or information sufficient to justify a belief

therein.

          12.   The allegations of Paragraph II(7) of Plaintiff’s Amended Complaint

are denied.

          13.   The allegations of Paragraph III(8) of Plaintiff’s Amended Complaint

set forth conclusions of law that require no response, though should a response be

deemed necessary, denied.

          14.   The allegations of Paragraph III(9) of Plaintiff’s Amended Complaint

are denied for lack of knowledge or information sufficient to justify a belief

therein.

          15.   Except to admit that LLOG Exploration Offshore, L.L.C. is a foreign
company that maintains a principal place of business in Louisiana, Paragraph
III(10) of Plaintiff’s Amended Complaint are denied.



{L0549769.1}                               3
          16.   The allegations of Paragraph III(11) of Plaintiff’s Amended
Complaint are denied for lack of knowledge or information sufficient to justify a
belief therein.

            The allegations of Paragraph III(12) of Plaintiff’s Amended
          17.
Complaint are denied.

          18.   As respects LLOG, the allegations of Paragraph III(13) of Plaintiff’s

Amended Complaint are denied. Otherwise, Defendant denies the remaining

allegations for lack of knowledge or information sufficient to justify a belief

therein.

          19.   The allegations of Paragraph III(14) of Plaintiff’s Amended

Complaint are denied for lack of knowledge or information sufficient to justify a

belief therein.

          20.   The allegations of Paragraph III(15) of Plaintiff’s Amended
Complaint are denied with respect to LLOG, and denied for lack of sufficient
information as the other named Defendants. LLOG denies the extent of injuries
alleged by Plaintiff.

          21.   The allegations of Paragraph III(16) of Plaintiff’s Amended

Complaint are denied. Defendant denies Plaintiff was injured or damaged as

alleged and that he is entitled to punitive damages as alleged.

         22.    The allegations of Paragraph III(17) of Plaintiff’s Amended

Complaint are denied.

{L0549769.1}                               4
         23.   The allegations of Paragraph IV(18) of Plaintiff’s Amended
Complaint are denied.

         24.   With respect to Paragraph IV(19) of Plaintiff’s Amended Complaint,

Defendant also requests a trial by jury on all issues.

         25.   The unnumbered paragraph in section VI of Plaintiff’s Complaint
constitutes a prayer for relief and requires no response on behalf of Defendant;
however, to the extent the Court requires a response, said allegations are denied.
Defendant denies it is liable to Plaintiff under any legal theory and deny that
Plaintiff is entitled to the requested relief.

                           AFFIRMATIVE DEFENSES

         26.   LLOG, as time charterer of the drillship Seadrill West Neptune and
the supply vessel M/V Maggie A, owed no duty to Plaintiff and/or did not breach
any duty owed under general maritime law. Kerr-McGee v. Ma-Ju Marine Servs.,
Inc., 830 F.2d 1332, 1338-39 (5th Cir. 1987); Hodgen v. Forest Oil Corp., 87 F.3d
1512, 1517(5th Cir. 1996)
         27.   Defendant avers that if Plaintiff sustained injuries and/or damages in
the manner alleged in Plaintiff’s Amended Complaint, which is at all times
specifically denied, then the alleged injuries and/or damages were sustained not as
a result of any breach, neglect, breach of warranty (express or implied), or want of
due care on the part of Defendant nor anyone for whose conduct Defendant is in
any way responsible.



{L0549769.1}                                 5
         28.   In the alternative, if it should be found that there was any negligence
or fault on the part of the Defendant, which is at all times denied, it is alternatively
pled that Plaintiff assumed the risk of his conduct and/or was guilty of
contributory/comparative negligence which bars and in the further alternative
mitigates and/or reduces all claims and damages herein, if any damages are
warranted, which is also at all times denied.
         29.   In the alternative, and if the facts so warrant, Defendant avers that any
injuries, damages, or disabilities of Plaintiff are the result of physical or mental
conditions that pre-existed or were subsequently occurring to the incident made the
basis of this lawsuit and occurred in the normal progression of these pre-existing or
subsequently occurring conditions, or were due to causes or conditions not related
to the incident made the basis of this lawsuit.
         30.   In the alternative, Defendant expressly pleads that Plaintiff has failed
to mitigate his damages, should he have any damages, and should the facts
warrant.
         31.   In the alternative, Defendant contends that the injuries and/or damages
complained of by Plaintiff are related to incidents or events unrelated to the event
on which his lawsuit is based and/or are caused by third parties.
         32.   In the alternative, Defendant avers that Plaintiff has, or in the event he
receives, any payments from any and all other persons responsible for damages on
his behalf, Defendant is entitled to and prays for a credit or offset of all such
monies paid to or on behalf of Plaintiff, for those payments received from any
source whatsoever.


{L0549769.1}                                6
         33.   In the alternative, and only to the extent that it is held that Plaintiff has
claims or causes of action for punitive or exemplary damages, which is at all times
denied, Defendant pleads that the award of punitive and/or exemplary damages
violates Article 1 Section 10, the Eighth Amendment, the Fourteenth Amendment,
the due process and equal protection clauses, and/or the excessive fines clause of
the U.S. Constitution.
         34.   Defendant contends that, pursuant to 28 U.S.C. §1404, this Court is
not the most convenient forum for this action.
         35.   Defendant prays for a trial by jury on all issues.
          WHEREFORE, premises considered, Defendant, LLOG EXPLORATION
OFFSHORE, L.L.C., prays that this Answer be deemed good and sufficient and
that after all legal delays and due proceedings had, there be judgment in favor of
LLOG EXPLORATION OFFSHORE, L.L.C., dismissing the claims of Plaintiff,
Mark Flora, with prejudice at his sole cost. Defendant further prays for a trial by
jury on all issues, and for all just and equitable relief, etc.
                                          Respectfully submitted,
                                          JONES WALKER LLP

                                          MICHAEL G. LEMOINE, Attorney in
                                          Charge (pro hac vice to be filed)
                                          600 Jefferson Street, Suite 1600
                                          Lafayette, LA 70501
                                          Telephone: (337) 593-7607
                                          Facsimile: (337) 593-7601
                                          Email:mlemoine@joneswalker.com
                                          and
                                          /s/ Daniel J. Baldwin________________


{L0549769.1}                                 7
                                        Daniel J. Baldwin, Of Counsel
                                        State Bar No.: 24078184
                                        S.D. Texas No. 1902695
                                        811 Main, Suite 2900
                                        Houston, Texas 77002
                                        Telephone: (713) 437-1805
                                        Facsimile: (713) 437-1810
                                        Email: dbaldwin@joneswalker.com
                                        ATTORNEYS FOR DEFENDANT LLOG
                                        EXPLORATION OFFSHORE, LLC




                          CERTIFICATE OF SERVICE

         I hereby certify that on the 17th day of December, 2019, I electronically

filed the foregoing with the Clerk of Court by using the CM/ECF system which

will send notification of electronic filing to all known counsel of record.




                                        /s/ Daniel J. Baldwin________________
                                        Daniel J. Baldwin




{L0549769.1}                              8
